The opinion of the court was delivered by
West, J.:
This case involves the question whether chapter 68 of the Laws of 1911 authorized any levy for the year 1915 in excess of the limitation in section 9397 of the General Statutes of 1909, which in Cloud county was 1.31 mills for general county purposes. The trial court held the levy valid, and the plaintiffs appeal.
*325Chapter 76 of the Laws of 187i9 provided, among other things, that whenever the board of county commissioners of any county having a population of more thap twenty thousand should determine that any bridge was nécessary to be built, purchased, or repaired, at a cost of over two thousand dollars, it should, before making any, appropriation therefor, submit the question to the qualified voters at any general election, and that when the sum appropriated should exceed five thousand dollars, the commissioners might provide for its payment in orders on the county treasury, payable in such sums and at such times, not exceeding three years from the completion of the building, purchase or repair of such bridge or bridges as they might agree upon in the contract, ahd they were required to levy a tax sufficient to pay such orders as they should become due. It was provided:
“That not more than two mills on the dollar of the taxable property raised for general county revenue shall be expended for repairs of bridges, unless authorized by a vote at some special or general election.”
Chapter 63 of the Laws of 1909 amended and repealed this statute, and provided that whenever, the board of county Commissioners of any county should determine that any bridges should be built or repaired, it might, “in accordance with the statutes of this state, make an appropriation therefor, not to exceed the sum of four thousand dollars for each of said bridges; provided, however, that not more than twenty percent of the tax levy for general purposes in any year shall be used for the building or repairing of bridges.” When the cost exceeded five thousand dollars, the board might provide for orders on the county treasury, not to run longer than three years from the completion of the building or repair of such bridge or-bridges, and the board was required to levy a sufficient tax to pay them as they should become due.
Chapter 68 of the Laws of 1911 amended and repealed this act of 1909, and provided that whenever the board of county commissioners of any county should determine that any bridge or bridges were necessary to be built or repaired, it might, in accordance with the statutes of this state, make an appropriation therefor, not to exceed the sum of five thousand dollars for each of such bridges. If it exceeded such sum, the board, before making any appropriation therefor, was required to *326submit the question to the qualified voters; provided, that in counties of certain assessed valuation, certain amounts could be .appropriated without submitting the matter to a "vote, provided notice of the resolution making such appropriation, setting out the full text thereof, should ibe published once in the official county paper; and provided further, that if within thirty days thereafter a petition signed by ten per cent of the legal voters should be presented to the board requesting that the question be submitted to the people, an election should be ordered. When the sum to be appropriated should exceed five thousand dollars, the board could provide for its payment by orders on the county treasurer, not to run longer than three years from the completion of the building or repairing of such bridge or bridges, and the board was required to levy a sufficient tax to pay such orders as they should become due.
It is agreed that the board made the contract and appropriation in excess of five thousand dollars, for bridge purposes, and made provision for payment by a one-half mill levy, in addition to the 1.31 mills levy allowed for general county revenue purposes, and that the only question for determination is whether chapter 68 of the Laws of 1911 authorizes any levy in excess of the limit provided in section 9397 of the General Statutes of 1909, which is section 11354 of the General Statutes of 1915. The act of 1911, which was repealed by chapter 80 of the Laws of 1917, makes no mention of the general revenue fund, differing in this respect from both of the former statutes.
It is argued that in a number of cited cases it has been held that authority to make special levies does not warrant exceeding the general statutory limit. In Comm’rs of Osborne v. Blake, 25 Kan. 356, a judgment rendered on county warrants issued to pay current expenses was held to be in that category, and it was held that an excess tax could not be levied to pay such judgment. The case of Bartlett, Treas., v. A. T. & S. F. Rld. Co., 32 Kan. 134, 4 Pac. 178, had nothing to do with bridges. Taxes for support of the poor were held to be current expenses in A. T. & S. F. Rld. Co. v. Wilhelm, Treas., 33 Kan. 206, 6 Pac. 273, no reference being made to bridges. In A. T. & S. F. Rld. Co. v. Comm’rs of Atchison Co., 47 Kan. 722, 28 Pac. 999, the statute under which the levy was made required payment from the current expense fund, if less than two *327thousand dollars, and it was said that the cost of the bridge was not stated. Stewart v. Town Co., 50 Kan. 553, 32 Pac. 121, involved water, electric light and supplies for a city, but no bridges. Railway Co. v. City of Humboldt, 87 Kan. 1, 123 Pac. 727, concerned only a city’s floating indebtedness. The other case, Railway Co. v. City of Topeka, 95 Kan. 747, 149 Pac. 697, had to do only with a certain city “reserve fund.”
It was held in The State, ex rel., v. Comm’rs of Marion Co., 21 Kan. 419, that a tax to build county buildings does not come under the phrase “current expenses.”
Without reference to the general revenue fund, the defendant board was commanded to make a levy sufficient to pay for the work contracted for, as the installments should come due. It was agreed that the assessed valuation was $36,059,144. The full amount permitted for general revenue, at 1.31 mills, would be $47,237.47. A half mill additional levy would bring $18,-029.57. These figures of. theipselves demonstrate that the legislature did not intend to require so great a paradox and absurdity as the payment of $65,267.05 with $47,237.47. Neither can it fairly be said that, in the situation presented, the expenditure contracted and intended was part of the current expense of the county: rather, it was .a special and extraordinary obligation, for which direct and plain authority was given to levy a sufficient tax. True, the words “appropriate” and “appropriation” were inaptly used, but even so, the duty to levy was made clear. In the three successive statutes covering the question of building and repairing county bridges, the first two made mention of the general revenue fund in ways which made the silence of the last very significant, as indicating the legislative intention. The first of these forbade the use of more than two mills on the dollar of that fund for repairing bridges, unless authorized by vote. The second prohibited the use of more than twenty per cent, for building or repairing bridges. The last made no restrictions as to that-fund, but directed the tax to be levied without naming the fund. The language used in the first two plainly implies that, save for the restriction, the expense would come out of the general revenue fund.
The last enactment clearly requires a levy sufficient to pay the installments as they should become due, and it is held' to supersede the general limit of levy for current expenses.
The judgment is affirmed.